NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Allowable Subject Matter
Claims 16–35 are allowed. Claims 16 and 20 are independent. Claims 17–19 and 21–34 depend on claim 16. Claim 35 depends on claim 20.
Applicant’s Reply (24 November 2021) substantively amended claims 16 and 20. The Non-Final Office action at 13–14 (13 October 2021) had indicated previously that claim 20 would be allowable if rewritten in independent form, including all limitations of claim 16. Applicant’s amendment to claim 16 has followed this advice.
Applicant’s amendment to claim 16 adds two clauses:
“wherein the closing mean is applied in such manner that a part of the closing means applies a compression force to the plurality of lips thereby deforming the plurality of lips,
“wherein the deformation of the plurality of lips resulting from the applied compression force causes the plurality of lips to press against part of the hearing aid device, thereby sealing the hearing aid device in the cover.”
These limitations clarify that the closing mean, or means, compresses the lips formed on a surface of the cover, deforming the lips. The limitations also clarify that the deformation presses the lips against the hearing aid device, creating a seal between the hearing aid device and the cover.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and 

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2651

2/8/2022